Citation Nr: 0841353	
Decision Date: 12/02/08    Archive Date: 12/09/08

DOCKET NO.  07-30 277	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUE

Whether new and material evidence has been received to reopen 
a claim for service connection for diabetes mellitus as a 
result of exposure to Agent Orange.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

Linda E. Mosakowski, Associate Counsel

INTRODUCTION

The veteran served on active duty from January 1967 to 
August 1970.    

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a March 2007 rating decision by the Department 
of Veterans Affairs (VA) Regional Office (RO) in Jackson, 
Mississippi, that reopened the claim and denied service 
connection.  

In May 2008, the veteran testified at a personal hearing over 
which the undersigned Veterans Law Judge presided, a 
transcript of which has been associated with the claims 
folder. 

In the October 2002 rating decision, the RO determined that 
new and material evidence had been submitted, reopened the 
claim, and denied the veteran's claim on the merits.  On 
appeal, the Board must dispose of the claim on the proper 
basis, even if that is by finding that no new and material 
evidence has been submitted.  Barnett v. Brown, 8 Vet. App. 
1, 5 (1995).   But because, as discussed below, proper notice 
and assistance has not been provided to the veteran, the 
Board is remanding the appeal before reaching the issue 
whether the claim should be reopened.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

Unfortunately, a remand is required in this case.  Although 
the Board sincerely regrets the delay, it is necessary to 
ensure that there is a complete record upon which to decide 
the veteran's claim so that he is afforded every possible 
consideration.

The veteran was sent a notice letter in October 2006 that 
explained what evidence was necessary to substantiate a claim 
for service connection.  But that notice letter was silent as 
to the evidentiary requirements for reopening a previously-
denied claim, as outlined in Kent v. Nicholson, 20 Vet. App. 
1 (2006).  

In providing section 5103(a) notice in the context of an 
attempt to reopen a claim, VA is required to look at the 
bases for the denial in the previous decision and to respond 
with a notice letter that describes what evidence would be 
necessary to substantiate that element or elements required 
to establish service connection that had been found 
insufficient in the previous denial of the claim.  Kent v. 
Nicholson, 20 Vet. App. 1 (2006).  Since that was not done 
here, the RO/AMC should provide the veteran with such notice.  

As to the duty to assist the veteran, at his personal 
hearing, the veteran testified (Transcript at 9) that an 
endocrinologist in Gulfport, Mississippi, had told him that 
his type II diabetes was probably caused by exposure to Agent 
Orange.  While the veteran was uncertain of the exact 
spelling of his name, he thought it might be Prashad or 
Piracha.  The RO/AMC should make arrangements to obtain the 
treatment records from that endocrinologist. 

In addition, the veteran testified (Transcript at 7) that in 
1974, he was initially diagnosed with diabetes mellitus by 
Dr. Shaffer of Sioux Falls, South Dakota.  He also stated 
that he was treated at the Mayo Clinic for diabetes.  The 
RO/AMC should also make arrangements to obtain those records.    

Accordingly, the case is REMANDED for the following action:

1.  Send the veteran a notice letter that 
includes: (1) an explanation of what the 
term "new and material evidence" means; 
(2) the identification of the bases for 
denial of service connection in the 
October 2002 rating decision; and (3) a 
description of what evidence would be 
necessary to substantiate the elements 
that had been found insufficient in the 
previous denial of the claim.  

2.  The RO/AMC should make arrangements to 
obtain the veteran's medical treatment 
records from Dr. Shaffer in Sioux Falls, 
South Dakota; from the Mayo Clinic; and 
from the endocrinologist in Gulfport, 
Mississippi (Dr. Prashad or Piracha), who 
told the veteran that his diabetes 
mellitus was caused by his exposure to 
Agent Orange.  

3.  Thereafter, readjudicate the claim.  
If any sought benefit is denied, issue the 
veteran and his representative a 
supplemental statement of the case.  After 
they have been given an opportunity to 
respond, the claims file should be 
returned to this Board for further 
appellate review.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
P. M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).

